 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

477 West Main Street, Room 47B, Waukesha,
WI 53186, a rooming house in a three story brick
building, more fully described in Attachment A.

case pl 0- 85.3 MONT)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
X] evidence of a crime;
C] contraband, fruits of crime, or other items illegally possessed; .
CL] property designed for use, intended for use, or used in committing a crime;
Ca person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 875(d) and 2256(8)(a).

The application is based on these facts: See attached affidavit.

[] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant’s signature

FBI Task Force Officer Christina Porter
Printed Name and Title

Sworn to before me and signed in my presence: ra G
Date: Vereen IL, FLO xp ——
U 0 7 ¥ ~ (Jud Ss signatu(g

Case 2:20-mj-00853-NJ Filed 0
City and State: Milwaukee Wuimeonsin" Pr J Filed 28 AS Kaas § Joseph US. Ris rate Sudee

Printed Name and Title

 
 

 

AFFIDAVIT

I, Christina Porter, being first duly sworn, hereby depose and state as follows:

1. Tam a detective with the West Allis Police Department and am currently
assigned to the Sensitive Crimes Unit. I have been a law enforcement officer since May
of 2004. As part of my official duties, I am assigned as a task force officer (TFO) to the
Federal Bureau of Investigation’s (FBI) Child Exploitation Task Force, Milwaukee
Division. As part of my duties as a detective and TFO, I investigate violations of law
relating to child pornography and exploitation. I have gained experience in conducting
these investigations through training and through my everyday work as a Sensitive
Crimes Detective and a TFO. That work frequently includes executing search warrants
and conducting interviews of subjects suspected of trading and manufacturing of child
pornography or otherwise sexually exploiting children with the use of technology. I
have received training relating to the investigation of Internet Crimes Against Children
(ICAC), including training in the investigation and enforcement of state and federal
child pornography laws in which computers and other digital media are used as a
means for receiving, transmitting, and storing child pornography.

2. The facts contained in this affidavit are known to me through my personal
knowledge, training, and experience, as well as through information provided to me by
other law enforcement officers whom I consider to be truthful and reliable. Some of the
information was provided in response to administrative subpoenas and search
warrants. I believe this information is reliable because it was provided by independent

companies in response to court or agency requests.

Case 2:20-mj-00853-NJ Filed 01/28/20 Page 2 of 44 Document 1
 

 

3. Based upon the information described below, I submit there is probable
cause to believe that within 477 W. Main St., Room 47B, Waukesha, WI, as further
described in Attachment A, and here within referred to as “subject premises,” there are
records, files, correspondence, memoranda, computers, tablets, cellular phones and
other electronic devices, electronic storage media, bank and other financial records,
data, and other materials that constitute evidence of, the fruits of, or instrumentalities of
criminal violations including extortion, 18 U.S.C. Section 875(d), and the distribution of
child pornography, 18 U.S.C. Section 2256(8)(a).

4. Because this affidavit is being submitted for the limited purpose of
establishing probable cause for the requested warrant, it does not set forth all of my
knowledge about this matter. I have set forth only the facts that I believe are necessary
to establish probable cause to believe that evidence, fruits and instrumentalities of the
violations of the federal statutes named above are located within the subject premises.
The information contained in this affidavit came from my own participation in the
investigation, as well as from other law enforcement officers, and information gained
from my personal training and experience.

DEFINITIONS

5. The following definitions apply to the affidavit and Attachment B to this
affidavit:

a. “Camera” means a device used for recording visual images in the

form of photographs, film, or video signals. Digital cameras record and store images in

2
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 3 of 44 Document 1
 

a digital format, which can include Digital8, MiniDV, DVD, a hard drive, or solid-state
flash memory.

b. “Cellular telephone” or “cell phone” means a hand held wireless
device used for voice and data communication through radio signals. These telephones
send signals through networks of transmitter/ receivers, enabling communication with
other wireless telephones or traditional “land line” telephones. A wireless telephone
usually contains a “call log,” which records the telephone number, date, and time of
calls made to and from the phone. In addition to enabling voice communications,
wireless telephones offer a broad range of capabilities. These capabilities include:
storing names and phone numbers in electronic “address books;” sending, receiving,
and storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing dates,
appointments, and other information on personal calendars; and accessing and
downloading information from the Internet. Wireless telephones may include
geolocation information indicating where the cell phone was at particular times.

C. “Child Erotica” means materials or items that are sexually
arousing to persons having a sexual interest in minors but are not, in and of themselves,
legally obscene or do not necessarily depict minors in sexually explicit conduct.

d. “Child Pornography” is defined in 18 U.S.C. § 2256(8) as any visual
depiction of sexually explicit conduct where (a) the production of the visual depiction
involved the use of a minor engaged in sexually explicit conduct, (b) the visual

depiction is a digital image, computer image, or computer-generated image that is, or is

3
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 4 of 44 Document 1
indistinguishable from, that of a minor engaged in sexually explicit conduct, or (c) the
visual depiction has been created, adapted, or modified to appear that an identifiable
minor is engaged in sexually explicit conduct.

e. “Cloud” or “cloud storage” is a mechanism in which files can be
saved to an off-site storage system maintained by a third party -ie., files are saved toa
remote database instated of the (user’s) computer's hard drive. The internet provides
the connection between the user’s computer and the database for saving and retrieving
files.

f. “Computer” is defined pursuant to 18 U.S.C. § 1030(e)(1) as “an
electronic, magnetic, optical, electrochemical, or other high speed data processing
device performing logical or storage functions, and includes any data storage facility or
communications facility directly related to or operating in conjunction with such
device.”

g. “Computer Server” or “Server,” is a computer attached to a
dedicated network and serves many users. A web server, for example, is a computer
that hosts the data associated with a website. That web server receives requests from a
user and delivers information from the server to the user’s computer via the Internet. A
domain name system (DNS) server, in essence, is a computer on the Internet that routes
communications when a user types a domain name, such as www.cnn.com, into his or
her web browser. Essentially, the domain name must be translated into an Internet
Protocol (IP) address so the computer hosting the web site may be located, and the DNS

server provides this function.

4
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 5of44 Document 1
h. “Computer hardware” means all equipment that can receive,
capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic,
magnetic, or similar computer impulses or data. Computer hardware includes any
data-processing devices (including, but not limited to, central processing units, internal
and peripheral storage devices such as fixed disks, external hard drives, and other
memory storage devices); peripheral input/output devices (including, but not limited
to, keyboards, printers, video display monitors, and related communications devices
such as cables and connections), as well as any devices, mechanisms, or parts used to
restrict access to computer hardware (including, but not limited to, physical keys and
locks).

i. “Computer software” is digital information that can be interpreted
by a computer and any of its related components to direct the way they work.
Computer software is stored in electronic, magnetic, or other digital form. It commonly
includes programs to run operating systems, applications, and utilities.

j. “Computer-related documentation” consists of written, recorded,
printed, or electronically stored material that explains or illustrates how to configure or
use computer hardware, computer software, or other related items.

k, “Computer passwords, pass phrases and data security devices”
consist of information or items designed to restrict access to or hide computer software,
documentation, or data. Data security devices may consist of hardware, software, or
other programming code. A password or pass phrase (a string of alphanumeric

characters) usually operates as a sort of digital key to “unlock” particular data security

5
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 6 of 44 Document 1
 

 

devices. Data security hardware may include encryption devices, chips, and circuit
boards. Data security software of digital code may include programming code that
creates “test” keys or “hot” keys that perform certain pre-set security functions when
touched. Data security software or code may also encrypt, compress, hide, or “booby-
trap” protected data to make it inaccessible or unusable, as well as reverse the progress
to restore it.

1. “Electronic storage devices” includes computers, cellular
telephones, tablets, and devices designed specifically to store electronic information
(e.g., external hard drives and USB “thumb drives”). Many of these devices also permit
users to communicate electronic information through the Internet or through the
cellular telephone network (e.g., computers, cellular telephones, and tablet devices such
as an iPad).

m. “Hash Value” refers to the process of using a mathematical
function, often called an algorithm, to generate a numerical identifier for data. A hash
value can be thought of as a “digital fingerprint” for data. If the data is changed, even
slightly, (like the addition or deletion of a comma or a period), the hash value changes.
Therefore, if a file such as a digital photo is a hash value match to a known file, it means
the digital photo is an exact copy of the known file.

n. “Internet Service Providers” (ISPs) are commercial organizations in
business to provide individuals and businesses access to the Internet. ISPs provide a
range of functions for their customers including access to the Internet, web hosting, e-

mail, remote storage, and co-location of computers and other communications

6
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 7 of 44 Document 1
 

 

 

 

equipment. ISPs can offer a range of options in providing access to the Internet
including telephone based dial-up, broadband based access via digital subscriber line
(DSL) or cable television, dedicated circuits, or satellite based subscription. ISPs
typically charge a fee based upon the type of connection and volume of data, called
bandwidth, which the connection supports. Many ISPs assign each subscriber an
account name - a user name or screen name, an “e-mail address,” an e-mail mailbox,
and a personal password selected by the subscriber. By using a computer equipped
with a modem, the subscriber can establish communication with an ISP over a
telephone line, through a cable system or via satellite, and can access the Internet by
using his or her account name and personal password.

O. “An Internet Protocol address” (IP address) is a unique numeric
address used by internet-enabled electronic storage devices to access the Internet. An
IP address is a series of four numbers, each in the range 0-255, separated by periods
(e.g., 121.56.97.178). Every electronic storage device attached to the Internet must be
assigned an IP address so that Internet traffic sent from and directed to the electronic
storage device may be directed properly from its source to its destination. Most ISPs
control a range of IP addresses. Some computers have static - that is, long-term - IP
addresses, while other computers have dynamic - that is, frequently changed - IP
addresses.

p- “Media Access Control” (MAC) address means a hardware
identification number that uniquely identifies each device on a network. The

equipment connecting a computer to a network is commonly referred to as a network

7
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 8 of 44 Document 1
adapter. Most network adapters have a MAC address assigned by the manufacturer of
the adapter. This MAC address is designed to be a unique identifying number. A
unique MAC address allows for proper routing of communications on a network.
Because the MAC address does not change and is intended to be unique, a MAC
address can allow law enforcement to identify whether communications sent or
received at different times are associated with the same adapter.

q. “Minor” means any person under the age of eighteen years. See 18
US.C. § 2256(1).

r. The terms “records,” “documents,” and “materials” include all
information recorded in any form, visual or aural, and by any means, whether in
handmade form (including writings and drawings), photographic form (including
prints, negatives, videotapes, motion pictures, and photocopies), mechanical form
(including printing and typing) or electrical, electronic or magnetic form (including tape
recordings, compact discs, electronic or magnetic storage devices such as hard disks,
CD-ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media
Cards (MMCs), memory sticks, smart cards, or electronic notebooks, as well as digital
data files and printouts or readouts from any magnetic, electrical or electronic storage
device).

S. “Sexually explicit conduct” means actual or simulated (a) sexual
intercourse, including genital-genital, oral-genital, or oral-anal, whether between

persons of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or

8
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 9of44 Document 1
masochistic abuse; or (e) lascivious exhibition of the genitals or pubic area of any
person. See 18 U.S.C. § 2256(2).

t. “URL” is an abbreviation for Uniform Resource Locator and is
another name for a web address. URLs are made of letters, numbers, and other
symbols in a standard form. People use URLs on computers by clicking a pre-prepared
link or typing or copying and pasting one into a web browser to make the computer
fetch and show some specific resource (usually a web page) from another computer
(web server) on the Internet.

u. “Visual depictions” include undeveloped film and videotape, and
data stored on computer disk or by electronic means, which is capable of conversion
into a visual image. See 18 U.S.C. § 2256(5).

ELECTRONIC STORAGE DEVICES AND FORENSIC ANALYSIS

6. I have consulted with laypersons and law enforcement officers with
specialized knowledge and training in computers, networks, and Internet
communications. In particular, I consulted with FBI SA Neil Lee, who has received
specialized training as a forensic computer, cellular telephone, and other electronic
storage device examiner. SA Lee has been a forensic computer examiner with the FBI
since 2015. SA Lee has participated in the execution of numerous search warrants and
search and seizure operations. SA Lee has informed me to properly retrieve and
analyze electronically stored (computer) data, and to insure accuracy and completeness
of such data and to prevent loss of the data either from accidental or programmed

destruction, it is necessary to conduct a forensic examination of the electronic storage

9
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 10 of 44 Document 1
 

 

devices. To affect such accuracy and completeness, it may also be necessary to analyze
not only the electronic storage devices, but also peripheral devices which may be
interdependent, the software to operate them, and related instruction manuals
containing directions concerning operation of the device computer and software. As
described above and in Attachment B, this application seeks permission to search and
seize records that might be found on the proposed search location, in whatever form
they are found. One form in which the records might be found is stored ona
computer’s hard drive, other storage media, or within a hand-held electronic device
such as a cellular telephone or a tablet device (e.g., an iPad device). Some of this
electronic information, as explained below, might take a meaningful form only upon
forensic analysis.

7. Based on my knowledge, training, and experience, and after having
consulted with SA Lee, I know computer and other electronic device hardware,
peripheral devices, software, electronic files, and passwords may be important to a
criminal investigation in three distinct and important respects:

a. The objects themselves may be instrumentalities used to commit
the crime;

b. — The objects may have been used to collect and store information
about crimes (in the form of electronic data);

c. The objects may be contraband or fruits of the crime.

10
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 11 of 44 Document 1
 

8. I submit that if a computer or other electronic storage device is found on
the premises, there is probable cause to believe information will be saved to that
electronic storage device, for the following reasons:

a. Based on my knowledge, training, and experience, I know
electronic storage device files or remnants of such files can be recovered months or even
years after they have been downloaded onto a storage medium, deleted, or viewed via
the Internet. Electronic files downloaded to a storage medium can be stored for years at
little or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. When a person deletes a file on an electronic storage
device, the data contained in the file does not actually disappear; rather, the data
remains on the storage medium until it is overwritten by new data. Deleted files, or
remnants of deleted files, may reside in free space or slack space, that is, in space on the
storage medium that is not currently being used by an active file for long periods before
they are overwritten. In addition, if the electronic storage device uses an operating
system (in the case, for example, of a computer, cellular telephone or tablet device) the
device may also contain a record of deleted data in a swap or recovery file.

b. Wholly apart from user-generated files, electronic storage device
storage media, in particular, computers’ internal hard drives, contain electronic
evidence of how the device was used, what it has been used for, and who has used it.
This evidence can take the form of operating system configurations, artifacts from
operating system or application operation, and file system data structures. Electronic

storage device users typically do not erase or delete this evidence, because special

11
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 12 of 44 Document 1
 

 

 

software is typically required for that task. However, it is technically possible to delete
this information.

c. Files viewed via the Internet are sometimes automatically
downloaded into a temporary Internet directory or cache. The browser often maintains
a fixed amount of hard drive space devoted to these files, and the files are only
overwritten as they are replaced with more recently viewed Internet pages or if a user
takes steps to delete them.

9. As further described in Attachment B, this application seeks permission to
locate not only electronic storage device files that might serve as direct evidence of the
crimes described on the warrant, but also for evidence establishing how electronic
storage devices were used, the purpose of their use, who used them, and when.

10. Although some of the records called for by this warrant might be found in
the form of user-generated documents (such as word processor, picture, and movie
files), electronic storage device storage media can contain other forms of electronic
evidence as described below:

a. Data on the storage medium not currently associated with any file
can provide evidence of a file once on the storage medium but has since been deleted or
edited, or of a deleted portion of a file (such as a paragraph that has been deleted from a
word processing file). Web browsers, e-mail programs, and chat programs store
configuration information on the storage medium that can reveal information such as
online nicknames and passwords. Operating systems can record additional

information, such as the attachment of peripherals, the attachment of USB flash storage

12
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 13 of 44 Document 1
 

 

 

devices or other external storage media, and the times the electronic storage device was
in use. Electronic storage device file systems can record information about the dates
files were created and the sequence in which they were created.

b. As explained herein, information stored within an electronic
storage device and other electronic storage media may provide crucial evidence of the
“who, what, why, when, where, and how” of the criminal conduct under investigation,
thus enabling the United States to establish and prove each element or alternatively, to
exclude the innocent from further suspicion. In my training and experience,
information stored within an electronic storage device (e.g., registry information,
communications, images and movies, transactional information, records of session
times and durations, Internet history, and anti-virus, spyware, and malware detection
programs) can indicate who has used or controlled the electronic storage device. This
“user attribution” evidence is analogous to the search for “indicia of occupancy” while
executing a search warrant at a residence. The existence or absence of anti-virus,
spyware, and malware detection programs may indicate whether the electronic storage
device was remotely accessed, thus inculpating or exculpating the electronic storage
device owner. Further, electronic storage device activity can indicate how and when
the electronic storage device was accessed or used. For example, as described herein,
computers typically contain information that logs computer user account session times
and durations, computer activity associated with user accounts, electronic storage
media that connected with the computer, and the IP addresses through which the
computer accessed networks and the Internet. Such information allows investigators to

13
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 14 of 44 Document 1
understand the chronological context of computer or electronic storage media access,
use, and events relating to the crime under investigation. Additionally, some
information stored within an electronic storage device may provide crucial evidence
relating to the physical location of other evidence and the suspect. For example, images
stored on a computer or cellular telephone may show a particular location and have
geolocation information incorporated into its file data. Such file data typically contains
information indicating when the file or image was created. The existence of such image
files, along with external device connection logs, may also indicate the presence of
additional electronic storage media (e.g., a digital camera). The geographic and
timeline information described herein may either inculpate or exculpate the electronic
storage device user. Last, information stored within an electronic storage device may
provide relevant insight into the device user’s state of mind as it relates to the offense
under investigation. For example, information within the electronic storage device may
indicate the owner’s motive and intent to commit a crime (e.g., Internet searches
indicating criminal planning), or consciousness of guilt (e.g., running a “wiping”
program to destroy evidence on the electronic storage device or password

protecting/ encrypting such evidence in an effort to conceal it from law enforcement).

Cc. The process of identifying the exact files, blocks, registry entries,
logs, or other forms of forensic evidence on a storage medium that are necessary to
draw an accurate conclusion is a dynamic process. Whether data stored on an
electronic storage device is relevant to the investigation may depend on other

information stored on the electronic storage device and the application of knowledge

14
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 15 of 44 Document 1
about how an electronic storage device works. Therefore, contextual information
necessary to understand the evidence described in Attachment B also falls within the
scope of the warrant.

d. Further, in finding evidence of how an electronic storage device
was used, the purpose of its use, who used it, and when, sometimes it is necessary to
establish that a particular thing is not present on a storage medium. For example, I
know from training and experience it is possible malicious software can be installed on
a computer, often without the computer user’s knowledge, which can allow the
computer to be used by others, sometimes without the knowledge of the computer
owner.

11. [know from my training and experience, as well as from information
found in publicly available materials, that some electronic devices offer their users the
ability to unlock the device via the use of a fingerprint or thumbprint (collectively,
“fingerprint”) which is read via an integrated biometric device in lieu of a numeric or
alphanumeric passcode or password. This feature often referred to as a fingerprint
scanner, a fingerprint reader, or for Apple devices, Touch ID.

12. If auser enables the fingerprint scanner on a given device, he or she can
register multiple fingerprints that can be used to unlock that device. The user can then
use any of the registered fingerprints to unlock the device by pressing the relevant
finger(s) to the device’s fingerprint scanner, which can be found in different locations
on the device depending on the manufacturer. In my training and experience, users of
devices that offer fingerprint scanners often enable it because it is considered a more

15
Case 2:20-mj-00853-NJ_ Filed 01/28/20 Page 16 of 44 Document 1
convenient way to unlock the device than by entering a numeric or alphanumeric
passcode or password, as well as a more secure way to protect the device’s contents.
This is particularly true when the user(s) of the device are engaged in criminal activities
and thus have a heightened concern about securing the contents of the device.

13. In some circumstances, a fingerprint cannot be used to unlock a device
that has its fingerprint scanner enabled, and a passcode or password must be used
instead. Thus, in the event law enforcement encounters a locked device, the
opportunity to unlock the device via the fingerprint scanner exists only for a short time.
The fingerprint scanner also will not work to unlock the device if (1) the device has been
turned off or restarted; (2) the device has received a remote lock command; or (3) too
many unsuccessful attempts to unlock the device via the fingerprint scanner are made.

14. __ If fingerprint scanner enabled devices are found during a search of the
premises, the passcode or password that would unlock such devices are presently
unknown to law enforcement. Thus, it will likely be necessary to press the fingers of
the user(s) of any device(s) found during the search of the premises to the device’s
fingerprint scanner in an attempt to unlock the device for the purpose of executing the
search authorized by this warrant. Attempting to unlock the device(s) via fingerprint
scanner with the use of the fingerprints of the user(s) is necessary because the
government may not otherwise be able to access the data contained on those devices for

the purpose of executing the search authorized by this warrant.

16
Case 2:20-mj-00853-NJ_ Filed 01/28/20 Page 17 of 44 Document 1
 

15. In my training and experience, the person who is in possession of a device
or has the device among his or her belongings at the time the device is found is likely a
user of the device. However, in my training and experience, that person may not be the
only user of the device whose fingerprints are among those that will unlock the device
via the fingerprint scanner, and it is also possible that the person in whose possession
the device is found is not actually a user of that device at all. Further, in my training
and experience, I know that in some cases it may not be possible to know with certainty
who is the user of a given device, such as if the device is found in a common area of a
premises without any identifying information on the exterior of the device. Thus, it will
likely be necessary for law enforcement to have the ability to require any occupant of
the premises to press their finger(s) against the fingerprint scanner of the locked
device(s) found during the search of the premises in order to attempt to identify the
device’s user(s) and unlock the device(s) via the fingerprint scanner.

16. Based upon my knowledge, training and experience, and after having
consulted with SA Lee, I know a thorough search for information stored in storage
media often requires agents to seize most or all storage media to be searched later in a
controlled environment. This is often necessary to ensure the accuracy and
completeness of data recorded on the storage media, and to prevent the loss of the data
either from accidental or intentional destruction. Additionally, to properly examine the
storage media in a controlled environment, it is often necessary that some electronic
storage device equipment, peripherals, instructions, and software be seized and

examined in the controlled environment. This is true because of the following:

17
Case 2:20-mj-00853-NJ_ Filed 01/28/20 Page 18 of 44 Document 1
 

a. The nature of evidence. As noted above, not all evidence takes the
form of documents and files easily viewed on site. Analyzing evidence of how an
electronic storage device has been used, what it has been used for, and who has used it
requires considerable time, and taking that much time on premises could be
unreasonable.

b. The volume of evidence. Storage media can store the equivalent of
millions of pages of information. Additionally, a suspect may try to conceal criminal
evidence; he or she might store it in random order with deceptive file names. This may
require searching authorities to peruse all the stored data to determine which particular
files are evidence or instrumentalities of crime. This sorting process can take weeks or
months, depending on the volume of data stored, and it would be impractical and
invasive to attempt this kind of data search on-site.

c. Technical requirements. Electronic storage devices can be
configured in several different ways, featuring a variety of different operating systems,
application software, and configurations. Therefore, searching them sometimes
requires tools or knowledge that might not be present on the search site. The vast array
of electronic storage device hardware and software available makes it difficult to know
before a search what tools or knowledge will be required to analyze the system and its
data on-site. However, taking the storage media off-site and reviewing it in a controlled

environment will allow its examination with the proper tools and knowledge.

18
Case 2:20-mj-00853-NJ_ Filed 01/28/20 Page 19 of 44 Document 1
d. Variety of forms of electronic media. Records sought under this
warrant could be stored in a variety of storage media formats that may require off-site
reviewing with specialized forensic tools.

17. In light of these concerns, I hereby request permission to seize the
electronic storage devices, associated storage media, and associated peripherals
believed to contain some or all of the evidence described in the warrant, and to conduct
an off-site search of the hardware for the evidence described, if, upon arriving at the
scene, the agents executing the search conclude it would be impractical to search the
hardware, media, or peripherals on-site for this evidence.

18. I know when an individual uses a computer to commit crimes involving
child pornography, the individual’s computer will generally serve both as an
instrumentality for committing the crime, and also as a storage medium for evidence of
the crime. The electronic storage device is an instrumentality of the crime because it is
used as a means of committing the criminal offense. From my training and experience,
I believe an electronic storage device used to commit a crime of this type may contain
evidence of how the electronic storage device was used, data sent or received, notes as
to how the criminal conduct was achieved, records of Internet discussions about the

crime, and other records that indicate the nature of the offense.

CASE BACKGROUND

 

19. On June 20, 2016, I conducted a federal investigation under case number
305A-MW-8882841 /17-CR-04 whereby Xavier T. Douglas was indicted. In that

investigation, Xavier Douglas, while posing as a juvenile female online, obtained nude

19
Case 2:20-mj-00853-NJ_ Filed 01/28/20 Page 20 of 44 Document 1
 

images from an identified juvenile male with the initials of CH (full information is
known by law enforcement). Xavier, while posing as a girl, threatened to expose CH’s
nude images unless he sent more. CH ended up locating his nude images on Twitter
and other public websites. CH’s mother then filed a police report. Simultaneously, the
FBI also received a Cybertip from the National Center for Missing and Exploited
Children which reported that a Twitter account in the name of “clayexposed,” later
determined to have been created by Xavier Douglas, contained nude images of CH.

20. On June 30, 2016, a search warrant was executed at Xavier Douglas’
residence at the time, and the contents of his electronic devices was analyzed. Nude
and clothed images of CH were located, in addition to chats regarding another juvenile
named GMP (full information is known by law enforcement - GMP is now an adult).

21. During his interview, Xavier Douglas admitted to creating fake accounts
online and he would post anything he had to in order to make the accounts popular.
Then he would promote himself on those accounts, so his account with his true identity
would become popular. Xavier admitted to creating fake Facebook accounts in various
names, including the name of CH and GMP. He said when he came across CH and
GMP’ real social media accounts and he saw how popular they were, Xavier decided to
create fake accounts in those names while using pictures of CH and GMP from their
real accounts. Xavier also admitted that after obtaining the nude images of CH, he
posted on the fake CH social media accounts that he has been exposed, which made his

accounts even more popular. Xavier said once he had a lot of attention, he would be

20
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 21 of 44 Document 1
 

able to promote his own, real social media accounts and his goal was to get paid by
social media for using their applications.

22. Xavier was also asked during his interview what extortion is and Xavier
said using information against someone to get what you want or blackmail. Special
Agent Brett Banner told Xavier he was using sextortion with CH since he was telling
CH to send more stuff or it's going to be leaked on the internet. Xavier understood this
and was aware it was illegal. It was also explained to Xavier that he was producing
child pornography since CH was under 18 years of age at the time.

23. Xavier was federally indicted for the production of child pornography,
interstate extortion threat, and distribution of child pornography. He ultimately
pleaded guilty to stalking by use of a computer system on May 1, 2017. He was
sentenced to 16 months in the Federal Bureau of Prisons, followed by three years of
supervised release (which Xavier is still under).

DETAILS OF THE INVESTIGATION

24. | OnSeptember 25, 2019, I was contacted by Special Agent (SA) Laura
Goshen from the FBI in Baltimore, Maryland. She informed me that she had been
contacted by Detective Trevor Teague of the St. Mary’s County Sheriff's Office
(Maryland) who was investigating a case that appeared to involve Xavier T. Douglas,
m/b, XX/XX/94 extorting victim JS (full name is known by law enforcement) with
threats of exposing photographs purchased by JS that Xavier claimed to be of child

pornography. SA Goshen checked the FBI database and located the previous case

21
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 22 of 44 Document 1
(305 A-MW-8882841) I had investigated involving Xavier. SA Goshen inquired if I could
get into contact with Det. Teague to assist with his investigation.

25. OnSeptember 26, 2019, I spoke with Det. Teague and he briefed me on his
current investigation. I noticed some similarities in his investigation to my past
investigation involving Xavier Douglas. Since ] was aware that Xavier was residing in
the area of Waukesha, WI, and that the victim in the case lived in Maryland, I offered to
take the investigation over federally. Det. Teague agreed to this and forwarded me all
of the information he had obtained through the course of his investigation thus far.

26. | Upon reviewing the reports from the St. Mary’s County Sheriff’s Office
and the information received through the issuance of subpoenas and search warrants, |
determined that victim JS had agreed to purchase links, which included images of
pornography, from an individual, believed to be Xavier Douglas, on the online chatting
application called Snapchat in November of 2018. The name on the Snapchat account
from which the links were purchased by JS was “GMP.” Per JS, “GMP” was selling
nude images of himself on Snapchat. JS informed me that he observed “GMP”
advertising that he was selling “nudes” on his Snapchat story, which JS assumed would
be adult pornography. I am aware that Snapchat is a multimedia messaging application
that allows pictures and messages to usually be only available for a short period of time
before they become inaccessible to their recipients.

27. JS paid for the links by use of PayPal, which is a worldwide online
payments system that supports online money transfers and serves as an electronic

alternative to traditional paper methods like checks and money orders. The company

22
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 23 of 44 Document 1
 

operates as a payment processor for online vendors, auction sites, and other commercial
users, for which it charges a fee in exchange for benefits such as one-click transactions
and password memory. JS sent the money to the PayPal account in the name of
paypal.me/XAYPREME. JS was told by “GMP” to send the money to Xavier Douglas
at this account. Once the payment was made, JS received a link to Dropbox, and JS
downloaded the images from the link onto his cellular phone. JS believed some of the
images he received were of “GMP” because his pictures matched the Snapchat profile
picture for GMP. There was one nude image of “GMP,” and after the purchase was
complete, the Snapchat profile in the name of GMP re-contacted JS and informed him
that GMP was actually 17 years of age and that JS had just purchased child
pornography.

28. The individual operating the GMP Snapchat account told JS that JS would
have to send him additional money through the PayPal account or else “GMP” would
report JS to the FBI for purchasing child pornography. JS did not know if the image
was child pornography and he complied with the demands and began sending more
money to the PayPal account in the name of paypal.me/XAYPREME. JS reported that
several other people were also possibly involved in the extortion scheme since he began
to get contacted by various other individuals on Snapchat, Instagram and via text
message to JS’ cell phone. The phone number used to text JS was 262-997-8355. Per Det.
Teague, this phone number was determined to belong to US Cellular, and on October 7,
2019 a subpoena has been issued to US Cellular for the number’s subscriber
information. On November 7, 2019, Det. Teague forwarded the results of this subpoena

23
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 24 of 44 Document 1
to me, which showed that this phone account belongs to Xavier Douglas of 477 W. Main
St., Waukesha, WI.

29. JS then began receiving Snapchat messages from a party with the
Snapchat username with the initials of “CH.” This full name is known by law
enforcement and is the same name used in the previous investigation involving Xavier.
This individual told JS to start sending the money to a different PayPal account with the
name of paypal.me/Xavierluxemburg. JS sent money to the two PayPal accounts 21
times, and he was sometimes sending the value of his entire paycheck to prevent this
party from reporting him to the FBI for purchasing child pornography. JS also told me
that he began to get contacted by unknown individuals who were offering to help give
JS money since he was in college and was giving all his money to Xavier Douglas.
These individuals were using the Instagram screen names of matthewmellonjr,
alyxmogilevich, themicahfaulkner, and richgenofig. These individuals told JS to keep
giving Xavier money and they would later forward money back to JS to help him out.
JS never received any money from these people and I believe Xavier Douglas was likely
operating these accounts in order to get JS to send him more money. I asked JS if he
had any further account information for these individuals and he did not because he
deleted his social media accounts after making the initial police report and he said these
individuals kept using different account names. I was unable to locate the social media
accounts operated by these alleged individuals.

30. Det. Teague completed and served a search warrant to PayPal to obtain
records pertaining to the PayPal accounts in the names of paypal.me/XAYPREME and

24
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 25 of 44 Document 1
 

 

paypal.me/Xavierluxemburg. The search warrant results showed that both of these
accounts had been created by Xavier Douglas with a date of birth of XX/XX/94, an
address of 477 W. Main St., Waukesha, WI 53186 and email addresses of
Xaviertluxemburg@gmail.com and xavierklatten@gmail.com. Det. Teague also
informed me that there were multiple other individuals who had made payments to
these two PayPal accounts, some of who had made multiple payments and may also be
extortion victims.

31. On October 1, 2019 I received an email from Xavier Douglas’ federal
probation agent, Agent Andrew Cieslewicz. I discussed this investigation with Agent
Cieslewicz and he advised that about one month earlier, Xavier had told Agent
Cieslewicz that he needed rent money and he asked Agent Cieslewicz for assistance
with this. Agent Cieslewicz also confirmed that Xavier resided at 477 W. Main St.,
Waukesha, WI with the phone number of 414-865-0528. Agent Cieslewicz advised that
this address is a rooming house and Xavier tends to move between rooms in the
building as they become available. I also noticed that the phone number for Xavier of
414-865-0528 was the phone number used to create both of the PayPal accounts in
question.

32. On October 1, 2019 I reviewed all of the Paypal search warrant records for
the accounts belonging to Xavier Douglas, which had the associated Paypal account
numbers of 1851961769800210616 and 1744137058497529456. For account with ID

number 1851961769800210616, the transactions were provided between the dates of

25
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 26 of 44 Document 1
 

November 1, 2018 and August 20, 2019. Under the Payments Received section of the
spreadsheet, I located the following payments made to the account from JS:
11/25/18 $100.00

11/25/18 $100.00

11/25/18 $150.00

11/26/18 $200.00

03/07/19 $500.00

03/21/19 $405.00

For the account with ID number 1744137058497529456, the transactions were
provided between the dates of November 1, 2018 and August 20, 2019. Under
the Payments Received section of the spreadsheet, I located the following payments
made to the account from JS:

04/18/19 $5.00

04/18/19 $500.00 (denied)

04/18/19 $500.00 (denied)

04/18/19 $500.00 (denied)

04/18/19 $499.00

05/02/19 $625.00 (denied)

05/02/19 $625.00 (denied)

05/02/19 $613.84

05/16/19 $574.00

05/30/19 $579.69

26
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 27 of 44 Document 1
 

06/13/19 $627.00
06/27/19 $590.00
07/11/19 $667.70
07/25/19 $588.95
08/08/19 $590.65
The total amount of money sent from JS to Xavier was $7,208.83.

33. According to the initial report from the St. Mary’s Sheriff’s Department,
JS had provided screen shots from his cell phone of information pertaining to this case.
On September 30, 2019, I requested a copy of these screen shots from Det. Teague. On
October 1, 2019, these images were emailed to me. I reviewed the screen shots. Two of
the screen shots were lists of some of the money JS sent to Xavier Douglas. In one of the
screen shots, the profile picture was of the real Xavier Douglas, who I recognized from
my previous investigation with him. Another screen shot had a message from Xavier
Douglas which stated:

“GMP said if you dont contact him on Snapchat he is going to contact

your school with all the information he has about you and your child

pornography.”

Another screen shot said:

“T told him last week that IDC if he sends you money. Hell his money

could help you pay me off but I guess he’s worried bout some bad

publicity or some shit. Either way IDC. See you in 2 weeks. Try your best

for 600.”

27
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 28 of 44 Document 1
 

 

Lastly, another screen shot stated:

“TBH I was gonna come back at you on the 31st for another $700. But TBH

I'll only need $200 on the 31st then we are all good and if anyone comes at

you after that you send

them my wayb.”

34. On October 2, 2019 I was contacted by Agent Cieslewicz who advised he
had some of Xavier’s bank account information which may be helpful to my
investigation. ] reviewed the information provided by Agent Cieslewicz. There was a
screen shot of Xavier's Venmo application, which showed the screen name as Xavier
Douglas and the username as @XWAIMZ. There was also a screen shot of banking
information which only showed Xavier's name, the email address of
thexaviertdouglas@gmail.com, the phone number of 661-262-9384, the address of 477
W. Main St., #11, Waukesha, WI, the routing number of 031101279, and the account
number of 156118204999. This routing and account number is the same routing and
account number provided in the PayPal search warrant return for Xavier's PayPal
account with the account number 1851961769800210616. This routing and account
number are listed as being Xavier's checking account information through
The Bancorp Bank.

35. Agent Cieslewicz also forwarded a screen shot of Xavier's personal
Snapchat account, which has the display name of Xavier and username of xavierdecaux.
It should be noted that two of the email addresses associated with the one of the PayPal

accounts were similar names of XavierTDecaux@gmail.com and xecaux@gmail.com. A

28
Case 2:20-mj-00853-NJ_ Filed 01/28/20 Page 29 of 44 Document 1
 

screen shot was also provided which showed a list of some of Xavier's friends on
Snapchat and one of the names was the display name with the initials of CH with a
username of hain32. On October 30, 2019, I requested an administrative subpoena be
issued to Snapchat for the subscriber information used to register the account with the
username of hain32. I received those results on November 18, 2019, which showed that
the email address associated with this account is xxxxxxxx@gmail.com and the IP
address used to create the account was 65.30.129.50 on May 25, 2016 at 21:14 UTC. I
then determined that this IP address was assigned to Charter Communications by using
the Whols Arin IP Address Lookup Database website. An administrative subpoena
was then issued to Charter Communications to determine what customer account was
assigned this IP address on May 25, 2016 at 21:14 UTC. Charter Communications
responded back that they do not have these records anymore.

36. On October 23, 2019 I submitted an administrative subpoena to Google
requesting the subscriber information on the various email accounts which were
associated with the two PayPal accounts in Xavier’s name. The email addresses listed
on the PayPal search warrant results that are associated with the PayPal accounts are
Xavierluxemburg@gmail.com, xavierklatten@gmail.com, XavierTDecaux@gmail.com
and xecaux@gmail.com. On November 7, 2019, I received the subpoena results. Two IP
addresses used to access the email account xavierklatten@gmail.com were 65.30.143.233
and 24.209.131.183. I used the Arin Whols IP Address Database website to determine
that these IP addresses are assigned to Charter Communications. An administrative

subpoena was submitted to Charter Communications to see who the subscriber was

29
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 30 of 44 Document 1

 
 

 

who was assigned these two IP addresses at times when the email address
xavierklatten@gmail.com was utilized. The results showed that both IP addresses were
assigned to Jennifer Dowling of 477 W. Main St., Room 35, Waukesha, which is the
same rooming house where Xavier is residing.

37. I submitted a surveillance request so surveillance could be conducted on
Xavier at his residence at 477 W. Main St. in Waukesha. On October 21, 2019, I was
informed that Xavier was being assigned to a new probation agent by the name of
Agent Patricia Savasta. Agent Savasta confirmed that Xavier was still residing at this
rooming house and was currently living in room 47B. She also confirmed his
employment at Wal-Mart, located at 2000 S. West Avenue in Waukesha. On November
5, 2019 and November 6, 2019, surveillance was conducted at 477 W. Main St.,
Waukesha, but Xavier was not observed. On November 21, 2019, Agent Savasta met
with Xavier in person and confirmed that he was currently residing in Room 47B and he
had no plans to move. Per Agent Savasta, Xavier said he quit his job at Wal-Mart and
was now working as the rooming house manager, so he does not go out much.

38. On October 29, 2019 I spoke with JS and inquired about the images he had
purchased from the party he met on Snapchat using the name of “GMP.” Det. Teague
had tried to recover these images from JS’ cell phone, but was unable to since JS had
deleted them after he was told they may contain child pornography. JS told me that he
had made three initial purchases, which was one purchase per link, so he purchased a
total of three Dropbox links. Each link contained images of a different male. The first

link JS believed contained images of who JS believed was GMP. There was one nude

30
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 31 of 44 Document 1
full-body image of GMP and a few clothed, selfie-type images of GMP. JS told me that
he conducted a Google Images internet search of the name GMP and found multiple
results, including the clothed images from the link. JS said it appeared that these were
images for GMP’ social media accounts. JS took screen shots on his cell phone of the
images he located of GMP online which were the same images from the link he
purchased and forwarded those pictures to me. The second file JS purchased was about
eight or nine images of the same unknown male, and one video of the male. This male
is nude, but JS said he could not tell if the male was a juvenile or adult. The third file JS
purchased was four or five nude images of another unknown male. He also could not
determine if this male was an adult or child.

39. On October 29, 2019, I conducted an internet search on Google for "GMP."
There were multiple results stating that he is a popular Instagram star from Texas.
Several pictures of him appear online, and the images of GMP match the person in the
pictures that were forwarded to me from JS. Per the website,
birthdaycelebs.com/GMP/, GMP was born in Texas on XX/XX/2000, making him 18
years old. It states that GMP is a "social media personality best known for his engaged
following on Instagram and Twitter. He has also dabbled in YouTube, Vine and
YouNow." Based on GMP being a known person on social media and YouTube, the fact
that Xavier Douglas has used his name as a fake persona in a previous investigation,
that the images of GMP could make a person believe he was a juvenile, and that none of

the accounts used to extort JS belonged to GMP or registered to an IP address in Texas

31
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 32 of 44 Document 1
 

where GMP is believed to reside, I felt that Xavier Douglas was posing on SnapChat as
GMP and was using public images of GMP from the internet.

CHARACTERISTICS COMMON TO INDIVIDUALS WHO
RECEIVE AND POSSESS CHILD PORNOGRAPHY

40. Based on my previous investigative experience related to child
pornography investigations, and the training and experience of other law enforcement
officers with whom I have had discussions, I know there are certain characteristics
common to individuals who receive and possess images of child pornography:

a. Individuals who receive and possess child pornography may
receive sexual gratification, stimulation, and satisfaction from contact with children; or
from fantasies they may have viewing children engaged in sexual activity or in sexually
suggestive poses, such as in person, in photographs, or other visual media; or from
literature describing such activity.

b. Individuals who receive and possess child pornography may
collect sexually explicit or suggestive materials, in a variety of media, including
electronically, or through photographs, magazines, motion pictures, videotapes, books,
slides and/or drawings or other visual media. Individuals who have a sexual interest
in children or images of children oftentimes use these materials for their own sexual
arousal and gratification. Further, they may use these materials to lower the inhibitions
of children they are attempting to seduce, to arouse the selected child partner, or to

demonstrate the desired sexual acts.

32
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 33 of 44 Document 1

 
 

 

c. Individuals who receive and possess child pornography often
maintain their collections that are in a digital or electronic format in a safe, secure and
private environment, such as a computer and surrounding area. These collections are
often maintained for several years and are kept close by, usually at the collector’s
residence or inside the collector’s vehicle, to enable the individual to view the collection,
which is valued highly.

d. Individuals who receive and possess child pornography also may
correspond with and/or meet others to share information and materials; rarely destroy
correspondence from other child pornography distributors/collectors; conceal such
correspondence as they do their sexually explicit material; and often maintain lists of
names, addresses, and telephone numbers of individuals with whom they have been in
contact and who share the same interests in child pornography.

e. Individuals who receive and possess child pornography prefer not
to be without their child pornography for any prolonged time period. This behavior
has been documented by law enforcement officers involved in the investigation of child
pornography throughout the world.

BACKGROUND ON ELECTRONIC STORAGE DEVICES
AND CHILD PORNOGRAPHY

41. Computers, cellular telephones, and other electronic storage devices
(collectively electronic storage devices) have dramatically changed the way in which

individuals interested in child pornography interact with each other. Electronic storage

33
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 34 of 44 Document 1
 

 

devices basically serve four functions in connection with child pornography:
production, communication, distribution, and storage.

42. Child pornographers can now transfer printed photographs into a
computer-readable format with a device known as a scanner. Furthermore, with the
advent of digital cameras, when the photograph is taken it is saved as a digital file that
can be directly transferred to a device by simply connecting the camera to the electronic
storage device. In the last ten years, the resolution of pictures taken by digital cameras
has increased dramatically, meaning the photos taken with digital cameras have
become sharper and crisper. Photos taken on a digital camera are stored on a
removable memory card in the camera. These memory cards can store terabytes of
data, which provides enough space to store thousands of high-resolution photographs.
Video recorders, which once recorded video onto tapes or mini-CDs, now can save
video footage in a digital format directly to a hard drive in the camera. The video files
can be easily transferred from the video recorder to a computer. Many electronic
storage devices (e.g., computers, cellular telephones, and tablets), have cameras built
into the device which allows users to create and store still and video images on the
device. Moreover, if the device has Internet connectivity, users can distribute still and
video images from the device.

43. Internet-enabled electronic storage devices can connect to other Internet-
enabled devices. The ability to produce child pornography easily, reproduce it
inexpensively, and market it anonymously (through electronic communications) has
drastically changed the method of distribution and receipt of child pornography. Child

34
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 35 of 44 Document 1
 

 

pornography can be transferred via e-mail or through file transfer protocols (FTPs) to
anyone with access to an Internet-enabled electronic storage device. Because of the
proliferation of commercial services that provide e-mail service, chat services (i.e.,
“Instant Messaging”), and easy access to the Internet, electronic storage devices are the
preferred method of distribution and receipt of child pornographic materials.

44. Electronic storage devices are the ideal repository for child pornography.
The amount of information an electronic storage device can hold has grown
exponentially over the last decade. Electronic storage devices can store thousands of
images at very high resolution. In addition, there are numerous options available for
the storage of computer or digital files. One-terabyte external and internal hard drives
are not uncommon. Other media storage devices include CDs, DVDs, and “thumb,”
“jump,” or “flash” drives, which are very small devices that are plugged into a port ona
computer or other electronic storage device. It is extremely easy for an individual to
take a photo with a digital camera, upload that photo to a computer, and then copy it
(or any other files on the computer) to any one of those media storage devices (CDs and
DVDs are unique in that special software must be used to save or “burn” files onto
them). Many electronic storage devices can easily be concealed and carried on an
individual's person.

45. The Internet affords individuals several different venues for obtaining,
viewing, and trading child pornography in a relatively secure and anonymous fashion.

46. Individuals also use online resources to retrieve and store child

pornography, including services offered by Internet Portals such as Yahoo! and

35
Case 2:20-mj-00853-NJ_ Filed 01/28/20 Page 36 of 44 Document 1
 

Hotmail, among others. The online services allow a user to set up an account with a
remote computing service that provides e-mail services as well as electronic storage of
computer files in any variety of formats. A user can set up an online storage account
from any internet-enabled electronic storage device. Even in cases where online
storage is used, however, evidence of child pornography can be found on the user's
electronic storage device in most cases.

47. As is the case with most digital technology, communications by way of
electronic storage device can be saved or stored on the device. Storing this information
can be intentional, i.e., by saving an e-mail as a file on the computer or saving the
location of one's favorite websites in, for example, “bookmarked” files. Digital
information can also be retained unintentionally, e.g., traces of the path of an electronic
communication may be automatically stored in many places (e.g., temporary files or ISP
client software, among others). In addition to electronic communications, an electronic
storage device user’s Internet activities generally leave traces or “footprints” in the web
cache and history files of the browser used. Such information is often maintained
indefinitely until overwritten by other data.

48. Based on my knowledge, training, and experience, I know electronic files
or remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic
files downloaded to a storage medium can be stored for years at little or no cost. Even
when files have been deleted, they can be recovered months or years later using

forensic tools. This is so because when a person “deletes” a file on a device, the data

36
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 37 of 44 Document 1
 

 

contained in the file does not actually disappear; rather, that data remains on the
storage medium until it is overwritten by new data. Therefore, I believe the images
described by JS from the links he purchased are still located in and can be retrieved
from the electronic storage devices at the Subject Premises.

FINANCIAL RECORDS

49. Based on my knowledge and experience and information gathered from
this investigation, I know that individuals involved in extortion schemes tend to
maintain records, in either paper or electronic format or a combination of the two,
regarding contacts with potential victims, details surrounding the money received,
receipts, bank records, payment records and other financial transaction information,
and other information which can be used to memorialize payments received. I am
aware that when individuals attempt to extort multiple victims at once, they tend to
maintain some type of documentation in regards to their potential victims.

50. I am aware that individuals involved in extortion schemes frequently
retain records of their transactions within places under their control, such as their
homes. These records may be in the form of written notes and correspondence,
receipts, negotiated instruments, contacts, bank statements, other records and may
consist of electronic or paper records.

51. I am also aware that individuals use electronic equipment, such as
computers, tablets, Personal Data Assistants (PDAs), disk drives, USB drives, CD-
ROMS, DVD-ROMS, memory chips, cellular phones, digital cameras, scanners and/or
facsimile machines to generate and store, transfer or print documents containing

37
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 38 of 44 Document 1
 

information regarding their financial transactions. Rule 41 of the Federal Rules of
Criminal Procedure permits the government to search for and seize computer
hardware, software, and electronic files that are evidence of crime, contraband,
instrumentalities of crime, and/or fruits of crime. In this case, I believe any computer,
cell phone, or other electronic device used by Xavier Douglas may be a container for
evidence because computers often maintain data directly on their hard drives and
therefore remain potentially recoverable. I know that Xavier Douglas used an electronic
device which can connect to the internet to communicate with the victim(s) in this case.
52. As previously discussed in regards to the possession of child
pornography, I am aware that computer files or remnants of such files can be recovered
months or even years after they have been downloaded onto a hard drive, deleted, or
viewed via the internet. Even when such files have been deleted, they can be recovered
months or years later using readily-available forensic tools.
CONCLUSION
53. I submit this affidavit supports probable cause for a warrant to search the

premises described in Attachment A and seize the items described in Attachment B.

38
Case 2:20-mj-00853-NJ_ Filed 01/28/20 Page 39 of 44 Document 1
ATTACHMENT A

Description of Subject Property

The subject property, 477 West Main Street, Room 47B, Waukesha, WI 53186, is a
rooming house in a three story brick building. The windows on the front of the
building, which faces West Main Street, have white trim and the first floor windows are
covered with a white awning which have the words “Wisconsin House” printed on
them. There are cement steps leading to the main front door, which is a common
entrance into the building. The main front door is brown in color. The numbers “477”
are affixed to the front of the building in white lettering. The premises includes any
storage areas or units within the building at 477 West Main Street, Waukesha, WI that is
assigned to Room 47B. The premises also includes all containers that may contain
magnetic, optical, or digital media within the real property, located at 477 West Main
Street., Room 47B, Waukesha, WI.

 

 

39
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 40 of 44 Document 1
 

40
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 41 of 44 Document 1
 

ATTACHMENT B

Property to Be Seized

All evidence, instrumentalities, information, records, and contraband relating to

violations of Title 18, United States Code, Sections 2252A(a)(2) (distribution of child

pornography, including:

1. Records and information concerning the of occupancy of the Premises;

2. Cellular telephones, telephone and address books, and other notes and
papers insofar as they memorialize, include, or confirm computer screen
names, contact information, or images related to the Offense;

3. Records in any form or other items or materials that pertain to Internet
service, as well as records relating to the ownership or use of computer
equipment found in the residence;

4. Computers or storage media used to commit the Offense, which will be
identified during a subsequent search of the seized and imaged computers
and storage media;

5. Records containing child pornography or pertaining to the distribution,
receipt or possession of child pornography;

6. Routers, modems, and network equipment used to connect computers to the
Internet;

7. With respect to any computer equipment or other electronic devices

(hereinafter “computer”) used to facilitate or commit the Offense:

a. evidence of who used, owned, or controlled the computer at the time the
things described in this warrant were created, edited, or deleted, such as
logs, registry entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts, “chat,”
instant messaging logs, photographs, and correspondence;

b. evidence of software that would allow others to control the computer,
such as viruses, Trojan horses, and other forms of malicious software, as
well as evidence of the presence or absence of security software designed
to detect malicious software;

41

Case 2:20-mj-00853-NJ Filed 01/28/20 Page 42 of 44 Document 1
 

 

c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events
relating to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the
crime under investigation;

f. evidence of the attachment to the computer of other storage devices or
similar containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the computer;

h. evidence of the times the computer was used;

i. passwords, encryption keys, and other access devices that may be
necessary to access the computer;

j. documentation and manuals that may be necessary to access the computer
or to conduct a forensic examination of the computer;

k. records of or information about Internet Protocol addresses used by the
computer;

1. records of or information about the computer's Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or
“favorite” web pages, search terms that the user entered into any Internet
search engine, and records of user-typed web addresses; and

m. contextual information necessary to understand the evidence described in
this attachment.

As used above, the terms “records” and “information” includes all forms of
creation or storage, including any form of computer or electronic storage
(such as hard disks or other media that can store data); any handmade form
(such as writing); any mechanical form (such as printing or typing); and any
photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

42
Case 2:20-mj-00853-NJ Filed 01/28/20 Page 43 of 44 Document 1
 

10.

ee

The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing
logical, arithmetic, or storage functions, including desktop computers,
notebook computers, mobile phones, tablets, server computers, and network
hardware.

The term “storage medium” includes any physical object upon which
computer data can be recorded. Examples include hard disks, RAM, floppy
disks, flash memory, CD-ROMs, and other magnetic or optical media.

In addition to all evidence, instrumentalities, information, records, and contraband
relating to violations of Title 18, United States Code, Section 875(d) (extortion)
including:

11.

Any and all financial records related to any and all banking or credit
accounts, to include but not limited to: bank statements, checks, loan records,
credit card records, ledgers, check registers, credit cards, lines of credit,
deposit records, wire transfer detail, and money transfer records.

43

Case 2:20-mj-00853-NJ Filed 01/28/20 Page 44 of 44 Document 1
